Per Curiam *914Kevin Smith appeals from the judgment denying his Rule 29.15 motion after he was convicted of second-degree assault. Smith contends the motion court clearly erred in finding that he was not prejudiced by defense counsel's failure to offer the victim's prior inconsistent statements into evidence. Upon review of the briefs and the record, we find no error and affirm the post-conviction judgment. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)